DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/467,143, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 (lines 6-7) of the instant application recites the limitations of “each one of the slots… having a hook formed to protrude out of the inner surface”; hooks 115 being shown within Figures 1-9 of the instant application.  Application No. 15/467,143 fails to provide support or enablement for limitations, as clearly protrusions 115 shown in Figures 3-7 of 15/467,143 do not provide support or enablement for such hooks of the instant application.  Accordingly, claims 1-6 are not entitled to the benefit of the prior application.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1 (line 3) “the inner side” should recite --an inner side--.
In claim 1 (line 10) “each one of the corresponding hooks” should recite --a corresponding one of the hooks--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 4-7) recites “the metal outer tubular member further comprising a plurality of slots formed via an extrusion method to extend from the end surface to the inner surface along an axial direction, each one of the slots formed via the extrusion method having a rear end… having a hook formed to protrude out of the inner surface”.
It is unclear as to how material of the inner surface of the outer tubular member is deformed by such “extrusion method” in order to form both the slots and the hooks; it is unclear as to how such deformed material is deformed from the end surface towards the rear end of each slot to form both the slot therein and the respective hook.  Further, claim 1 fail to clearly recite that the slots are formed “within” the inner surface of the outer tubular member.  Claims 2-6 depend from claim 1 and are likewise rejected as being indefinite.
Examiner notes that in order to overcome such rejection under 35 USC 112, claim 1 must recite --the metal outer tubular member further comprising a plurality of slots formed via an extrusion method to extend from the end surface [[to]] within the inner surface along an axial direction, each one of the slots formed via the extrusion method having a rear end… having a hook formed by the extrusion method to protrude out of the inner surface, wherein material from the inner surface is pressed in the axial direction extending from the end surface to form an open-end of each slot and axially-deformed towards the rear end of the slot to form the slot therein, and the axially-deformed material is deformed radially-inward at the rear end to form the hook--. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul Hettich (DE 20 2016 103 880).
As to claim 1 as best understood, Paul Hettich discloses a retractable column structure, comprising: 
a metal outer tubular member 4 having a wall 40, and the wall having an outer surface, an inner surface formed at the inner side of the outer surface and an end surface connected to the inner 5surface and the outer surface, the metal outer tubular member further comprising a plurality of slots 42,43 formed via an extrusion method to extend from the end surface to the inner surface along an axial direction, each one of the slots formed via the extrusion method having a rear end 44, the rear end having a hook 45 formed to protrude out of the inner surface; 
a retaining bracket 7 having a frame member 11 and a plurality of locking members 14 extended from 10the frame member, the frame member abutted against the wall, each one of the locking members inserted into the inner surface and locked onto a corresponding one of the hooks respectively; and 
an inner tubular member 6 moveably penetrating into the retaining bracket and concealed inside the metal outer tubular member, the retaining bracket disposed between the inner tubular member 15and the metal outer tubular member (Figures 1-5).  
As to claim 2, Paul Hettich discloses a retractable column structure wherein each of the slots 42,43 comprises a slot bottom surface, a first thickness between the outer surface and the inner surface of the wall 40 is greater than a second thickness between the outer surface and the slot bottom surface (Figures 1-5).  
As to claim 3, Paul Hettich discloses a retractable column structure wherein a first length between 20the outer surface and an inner side surface of the hook 45 is greater than the first thickness (Figures 1-5).  
As to claim 4, Paul Hettich discloses a retractable column structure wherein a first thickness between the outer surface and inner surface of the wall 40 is greater than a first length between the outer surface and an inner side surface of the hook 45 (Figures 1-5).
As to claim 5, Paul Hettich discloses a retractable column structure wherein a second length between the end surface and a root portion of the slot 42,43 is substantially equal to a first arc length at an outer 9perimeter of the hook 45 (Figures 1-5).  
As to claim 6, Paul Hettich discloses a retractable column structure wherein a volume of the hook 45 is substantially equal to a capacity 44 of the slot (Figures 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



08/19/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619